of the treasury_department internal_revenue_service washington d c tax_exempt_and_government_entities_division sep - uniform issue list tep ra t3 legend custodian a professional association c company d company e attorney f date g date h date date j amount k office l ira x ira y page dear this is in response to your request received by the internal_revenue_service on date for a ruling to waive the 60-day rollover requirement contained in correspondence dated sec_408 of the internal_revenue_code the code date date date date and date supplemented the request under penalty of perjury you have submitted the following facts and representations you are under age and represent that amount k was distributed from ira x an individual_retirement_arrangement described in sec_408 of the code on or about date g you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to miscommunication and inaction of parties beyond your control on date g amount k was wired from ira x to professional association c with the intent of setting up a real_estate ira representatives of professional association c had told you that they would be able to set up such an ira for you however in the month following the distribution of amount k professional association c informed you that they were not able to set up an ira for you and you had to seek you contacted company d which through custodian a was able another custodian to set up a real_estate ira for you ira y was established on date h within days following the receipt of amount k you could not put amount k into ira y during the days because you had already purchased the property to be contributed to the real_estate ira and the establishment of a corporation to hold the real_property in the ira was necessary company d was able to assist you in organizing such corporation company e the articles of organization for company e were filed in office l on date i within the days company d did not inform you of the incorporation until date j after the 60-day rollover period had expired the property that you purchased for the ira was purchased in your name however attorney f attorney for based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to your contribution of amount k into ira y because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code page sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that during the 60-day rollover period applicable to the distribution of amount k from ira x you purchased property in your name with amount k with the intent of investing such property in a real_estate ira but were prevented from doing so because there was no entity eligible to hold the property in the ira page sec_408 of the code states that any amount_paid or distributed out of an ira and paid into another ira within days shall not be included in gross_income of the payee or distributee however this section does not permit an individual to purchase real_estate property with the funds distributed from an ira and roll over such purchased property into another ira therefore with respect to the property purchased with amount k the 60-day rollover period never attached thus the service cannot grant an extension to accomplish a rollover which could not have occurred during the initial 60-day rollover period thus the service declines to waive the 60-day rollover requirement with respect to the distribution of amount k and the subsequent purchase of realty as a result into an ira will not be contributing the real_estate property purchased with amount k considered a valid rollover within the meaning of code sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact - please address all correspondence to se t ep ra t3 id - yat sincerely yours rane vf rances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
